PER CURIAM:
John Alan Miller appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. South Carolina Dept, of Probation, Parole and Pardon Svcs., No. 2:08-cv-03836-JFA (D.S.C. Feb. 25, 2009). We deny Miller’s motion for punitive damages, his motion to impose sanctions, his motion to compel all documents and evidence, his motion for judgment, and his motion to intervene. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.